--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6


NON-QUALIFIED STOCK OPTION AGREEMENT
under the
FIRST SECURITY GROUP, INC.
2002 LONG-TERM INCENTIVE PLAN




Optionee: ___________________________________     


Number Shares Subject to Option: ____________________    


Exercise Price per Share: $ _______________  


Date of Grant: ________________________    




1.     Grant of Option. First Security Group, Inc. (the "Company") hereby grants
to the Optionee named above (the "Optionee"), under the First Security Group,
Inc. 2002 Long--Term Incentive Plan (the "Plan"), a Non-Qualified Stock Option
to purchase, on the terms and conditions set forth in this agreement (this
"Option Agreement"), the number of shares indicated above of the Company's $0.01
par value common stock (the "Stock"), at the exercise price per share set forth
above (the "Option"). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned such terms in the Plan.


2.     Vesting of Option. Unless the exercisability of the Option is accelerated
in accordance with Sections 9.7, 9.8, 9.9 and/or 9.10 of the Plan, the Option
shall vest (become exercisable) in accordance with the following schedule:



 
Years of Service
       
After Date of Grant
 
Percent of Option Shares Vested
 









3.     Period of Option and Limitations on Right to Exercise. The Option will,
to the extent not previously exercised, lapse under the earliest of the
following circumstances; provided, however, that the Committee may, prior to the
lapse of the Option under the circumstances described in paragraphs (b), (c) and
(d) below, provide in writing that the Option will extend until a later date:


(a)     The Option shall lapse as of 5:00 p.m., Eastern Time, on the tenth
anniversary of the date of grant (the "Expiration Date").


--------------------------------------------------------------------------------





(b)     The Option shall lapse three months after the date the Optionee ceases
to serve on the Board of Directors of the Company, a Parent, or a Subsidiary for
any reason other than the Optionee's death or Disability; provided, however,
that if the Optionee ceases to serve on the Board of Directors of the Company, a
Parent, or a Subsidiary by reason of a voluntary resignation during the term of
his appointment or voluntarily chooses not to stand for re-election, then the
Option shall lapse immediately.


(c)     If the Optionee ceases to serve on the Board of Directors of the
Company, a Parent, or a Subsidiary by reason of Disability, the Option shall
lapse one year after the date of the Optionee's termination of service.


(d)     If the Optionee dies before the Option otherwise lapses and (i) while
serving on the Board of Directors of the Company, a Parent, or a Subsidiary,
(ii) during the three-month period described in subsection (b) above, or (iii)
during the one-year period described in subsection (c) above, the Option shall
lapse one year after the date of the Optionee's death. Upon the Optionee's
death, the Option may be exercised by the Optionee's beneficiary.


If the Optionee or his beneficiary exercises an Option after termination of
service, the Option may be exercised only with respect to the shares that were
otherwise vested on the date the Optionee ceased to serve on the Board of
Directors of the Company, a Parent, or a Subsidiary (including vesting by
acceleration in accordance with Sections 9.7, 9.8, 9.9 and/or 9.10 of the Plan).


Whether a termination of service as a director of the Company, a Parent, or a
Subsidiary has occurred, as contemplated by this Paragraph 3, shall be
determined in accordance with the applicable provisions of the Plan, including,
but not limited to, Section 3.1(j) thereof.


4.     Exercise of Option. The Option shall be exercised by written notice
directed to the Secretary of the Company at the principal executive offices of
the Company, in substantially the form attached hereto as Exhibit A, or such
other form as the Committee may hereafter approve and require. Unless the
exercise is a broker-assisted "cashless exercise" as described below, such
written notice shall be accompanied by full payment in cash, shares of Stock
previously acquired by the Optionee, or any combination thereof, for the number
of shares specified in such written notice; provided, however, that if shares of
Stock are used to pay the exercise price, such shares must have been held by the
Optionee for at least six months. The Fair Market Value of the surrendered Stock
as of the last trading day immediately prior to the exercise date shall be used
in valuing Stock used in payment of the exercise price. To the extent permitted
under Regulation T of the Federal Reserve Board, and subject to applicable
securities laws, the Option may be exercised through a broker in a so-called
"cashless exercise" whereby the broker sells the Option shares and delivers cash
sales proceeds to the Company in payment of the exercise price. In such case,
the date of exercise shall be deemed to be the date on which notice of exercise
is received by the Company and the exercise price shall be delivered to the
Company on the settlement date.


Subject to the terms of this Option Agreement, the Option may be exercised at
any time, or from time to time in part, and without regard to any other option
held by the Optionee to purchase stock of the Company, as to any Option Shares
then vested under Paragraph 2.



2

--------------------------------------------------------------------------------



5.     Limitation of Rights. The Option does not confer to the Optionee or the
Optionee's personal representative any rights of a shareholder of the Company
unless and until shares of Stock are in fact issued to such person in connection
with the exercise of the Option. Nothing in this Option Agreement shall
interfere with or limit in any way the right of the Company or any Parent or
Subsidiary to terminate the Optionee's service as a director of the Company, a
Parent, or a Subsidiary at any time, nor confer upon the Optionee any right to
continue to serve the Company or any Parent or Subsidiary as a director.


6.     Stock Reserve. The Company shall at all times during the term of this
Option Agreement reserve and keep available such number of shares of Stock as
will be sufficient to satisfy the requirements of this Option Agreement.


7.     Restrictions on Transfer and Pledge. The Option may not be pledged,
encumbered, or hypothecated to or in favor of any party other than the Company
or a Parent or Subsidiary, or be subject to any lien, obligation, or liability
of the Optionee to any other party other than the Company or a Parent or
Subsidiary. The Option is not assignable or transferable by the Optionee other
than by will or the laws of descent and distribution or pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code; provided,
however, that the Committee may (but need not) permit other transfers where the
Committee concludes that such transferability (i) does not result in accelerated
taxation and (ii) is otherwise appropriate and desirable, taking into account
any factors deemed relevant, including without limitation, state or federal tax
or securities laws applicable to transferable options. The Option may be
exercised during the lifetime of the Optionee only by the Optionee or any
permitted transferee.


8.     Restrictions on Issuance of Shares. If at any time the Board shall
determine in its discretion, that listing, registration or qualification of the
shares of Stock covered by the Option upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the exercise of the Option,
the Option may not be exercised in whole or in part unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board.


9.     Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Option Agreement and this Option Agreement shall be governed
by and construed in accordance with the Plan. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Option Agreement, the provisions of the Plan shall be controlling and
determinative.


10.    Successors. This Option Agreement shall be binding upon any successor of
the Company, in accordance with the terms of this Option Agreement and the Plan.


11.    Severability. If any one or more of the provisions contained in this
Option Agreement are invalid, illegal, or unenforceable, the other provisions of
this Option Agreement will be construed and enforced as if the invalid, illegal,
or unenforceable provision had never been included.

3

--------------------------------------------------------------------------------





12.    Notice. Notices and communications under this Option Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:


First Security Group, Inc.
817 Broad Street
Chattanooga, TN 37402
Attn: Secretary


or any other address designated by the Company in a written notice to the
Optionee. Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.


13.    Exercise or Forfeiture as Required by Law. To the extent required by law,
in the event the capital of the Company or a financial institution subsidiary of
the Company falls below the minimum capital requirements established from time
to time by the applicable state or primary federal regulator, such primary
federal regulator may require that Options issued under the Plan that are not
exercised within a specific period of time be cancelled and have no further
force or effect.


IN WITNESS WHEREOF, First Security Group, Inc., acting by and through its duly
authorized officers, has caused this Option Agreement to be executed, and the
Optionee has executed this Option Agreement, all as of the day and year first
above written.
 
 





 
FIRST SECURITY GROUP, INC.
           
By:
     
Name:
     
Title:
             
OPTIONEE:
             




4

--------------------------------------------------------------------------------




EXHIBIT A


NOTICE OF EXERCISE OF OPTION TO PURCHASE
COMMON STOCK OF
FIRST SECURITY GROUP, INC.



 
Name:
     
Address:
             
Date:
   





First Security Group, Inc.
817 Broad Street
Chattanooga, TN 37402
Attn: Secretary


Re:  Exercise of Non-Qualified Stock Option


I elect to purchase ____________ shares of Common Stock of First Security Group,
Inc. pursuant to the First Security Group, Inc. Non-Qualified Stock Option
Agreement dated _____________________ and the First Security Group, Inc. 2002
Long-Term Incentive Plan of First Security Group, Inc. The purchase will take
place on the Exercise Date, which will be (i) as soon as practicable following
the date this notice and all other necessary forms and payments are received by
the Company, unless I specify a later date (not to exceed 30 days following the
date of this notice), or (ii) in the case of a broker-assisted cashless exercise
(as indicated below), the date of this notice.


On or before the Exercise Date (or, in the case of a broker-assisted cashless
exercise, on the settlement date following the Exercise Date), I will pay the
full exercise price in the form specified below (check one):




 
[ ]
Cash Only: by delivering a check to First Security Group, Inc. for $__________.

 

 
[ ]
Cash and Shares: by delivering a check to First Security Group, Inc. for
$__________ for the part of the exercise price. I will pay the balance of the
exercise price by delivering to the Company a stock certificate with my
endorsement for shares of Company common stock ("Stock") that I have owned for
at least six months. If the number of shares of Stock represented by such stock
certificate exceeds the number needed to pay the exercise price, the Company
will issue me a new stock certificate for the excess.




 
[ ]
Shares Only: by delivering to the Company a stock certificate with my
endorsement for shares of Stock that I have owned for at least six months. If
the number of shares of Stock represented by such stock certificate exceeds the
number needed to pay the exercise price, the Company will issue me a new stock
certificate for the excess.


--------------------------------------------------------------------------------






 
[ ]
Cash From Broker: by delivering the purchase price from __________________, a
broker, dealer or other "creditor" as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System (the "Broker"). I authorize the
Company to issue a stock certificate in the number of shares indicated above in
the name of the Broker in accordance with instructions received by the Company
from the Broker and to deliver such stock certificate directly to the Broker (or
to any other party specified in the instructions from the Broker) upon receiving
the exercise price from the Broker.



Please deliver the stock certificate to me (unless I have chosen to pay the
purchase price through a Broker).



 
Very truly yours,
                         



AGREED TO AND ACCEPTED:


FIRST SECURITY GROUP, INC.


By: _________________________________________     


Title: ________________________________________     


Number of Option Shares
Exercised: ____________________________________    


Number of Option Shares
Remaining: ___________________________________    


Date: _______________________________________     
 
 
 

--------------------------------------------------------------------------------

